Name: 1999/569/EC: Commission Decision of 28 July 1999 on the basic parameters for the command-and-control and signalling subsystem relating to the trans-European high-speed rail system (notified under document number C(1999) 2475) - (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  land transport;  transport policy;  organisation of transport;  European construction
 Date Published: 1999-08-14

 Avis juridique important|31999D05691999/569/EC: Commission Decision of 28 July 1999 on the basic parameters for the command-and-control and signalling subsystem relating to the trans-European high-speed rail system (notified under document number C(1999) 2475) - (Text with EEA relevance) Official Journal L 216 , 14/08/1999 P. 0023 - 0023COMMISSION DECISIONof 28 July 1999on the basic parameters for the command-and-control and signalling subsystem relating to the trans-European high-speed rail system(notified under document number C(1999) 2475)(Text with EEA relevance)(1999/569/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system(1), and in particular Article 21 thereof,(1) Whereas, the problem of the frequency and of the radiation intensity of the spot ground-to-train transmission interface, known as Eurobalise, was raised by Sweden at the meeting held on 10 July 1997 of the Committee set up under Article 21 of Directive 96/48/EC;(2) Whereas, the European Association for Railway Interoperability (AEIF) confirmed, during the session held on 16 October 1997, that the Eurobalise interface is a basic parameter for the command-and-control and signalling subsystem;(3) Whereas the AEIF presented an analysis at the Committee meeting held on 19 February 1998 and several Member States requested that the situation be summed up in terms of all of the radio frequencies needed for the command-and-control and signalling subsystem;(4) Whereas there is a need to avoid any interference with the frequency band for the ECPT PR 27 radio equipment (see ERC Decision of 7 March 1996), while at the same time retaining the same level of telepowering;(5) Whereas there is an urgent need to lay down the value for the Eurobalise spot interface and the GSM-R ground-to-train radio in order not to jeopardise the planning of ERTMS project tests, which in turn would cause delays that would adversely affect the placing in service of several lines within the trans-European high-speed network;(6) Whereas this Decision has no impact on signalling systems already in service, provided that they have not been brought back into service following a reorganisation; whereas the AEIF will have to take account of the existing system when drafting the "command-and-control and signalling" technical specification for interoperability (TSI);(7) Whereas Recommendation T/R 25-09 E (Chester 1990, revised at Budapest 1995) related to reserved railway frequencies in the 900 MHz band; whereas the decision by the ECPT Working Group on FM related to Eurobalise (Tallinn 1998) and the updating of Recommandation 70/03 resulting therefrom;(8) Whereas the provisions of this Decision are in keeping with the opinion of the Committee on Directive 96/48/EC,HAS ADOPTED THIS DECISION:Article 1The frequency used to telepower (downlink) Eurobalise-type beacons shall be 27095 MHz and the radiation intensity at 10 metres shall be less than 42 dBÃ ¼A/m.Article 2The frequency bands used for GSM-R radio links shall be 876-880 MHz for the train-to-ground link and 921/925 MHz for the ground-to-train link.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 July 1999.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 235, 17.9.1996, p. 6.